DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 states “activating the source of the purge gas”, “de-activating the source of the purge gas” and “when the source of the purge gas is de-activated”.  However, a source of gas is something that creates or contains a gas.  Therefore, it is unclear how a source of gas is activated and/or deactivated.  The specification of the instant application states multiple time that the purge gas flow controller is what is in fact activated and de-activated.  For examination purposes, the Examiner will interpret the limitation in question as “activating the purge gas flow controller”, “de-activating the purge gas flow controller” and “when the purge gas flow controller is de-activated”.  
Claim 12 is also rejected due to dependency on claim 11.

Claim 12 states “activating the source of the calibration gas mixture”, “de- activating the source of the calibration gas mixture” and “when the source of the calibration gas mixture is de-activated”. However, a source of gas is something that creates or contains a gas.  Therefore, it is unclear how a source of gas is activated and/or deactivated.  The specification of the instant application states multiple time that the calibration gas flow controller is what is in fact activated and de-activated.  For examination purposes, the Examiner will interpret the limitation in question as “activating the calibration gas flow controller”, “de- activating the calibration gas flow controller” and “when the source of the calibration gas flow controller is de-activated”.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Skourlis (US 20140349408) in view of Schmidt et al. (US 20180182603; hereinafter “Schmidt”).
Regarding claim 1, Skourlis teaches a system (Figures 1-2), comprising: 
a central controller (16; Figures 1-2); 
a gas sensor assembly (20 and 22; Figures 1-2), comprising:
 a housing subassembly (22 and 74 ; Figure 2) comprising:
 a housing body (location where the sensor is located in the structure made up of element 22 and 74; Figures 1-2) defining a cavity (opening where the sensor is located; Figure 1-2) therein in fluid communication with an ambient atmosphere ([0026]);
 a filter (adapter 74 has a plurality of holes; Figure 2) between the cavity and the ambient atmosphere permitting fluid communication therethrough (the plurality of holes of adapter 74 permits communication between the cavity where the sensor 22 is located and the ambient environment; [0026]);
 a fitting (connection of element 74 with the respective tubing; See Figure 2), through which a gas is flowable into the cavity ([0025-0026]); 
at least one sensor (the gas sensor which is placed in the cavity made up by elements 22 and 74; Figures 1-2), in fluid communication with the cavity (the gas sensor is in communication with the cavity in order to sense a zero and span gas; [0024-0026 and 0030]), said at least one sensor (the gas sensor which is placed in the cavity made up by elements 22 and 74; Figures 1-2) being configured to detect an amount of at least one preselected gas ([0024-0026 and 0030]) that is located in the cavity (the test gas, such as the zero and span gases, that reach the cavity where the sensor is placed; See Figure 1-2; [0024-0026 and 0030]), said at least one sensor (the gas sensor which is placed in the cavity made up by elements 22 and 74; Figures 1-2) being configured to generate sensor data ([0016-0018 and 0026]) including said amount of said at least one preselected gas (zero and span gas; [0016-0018 and 0026]) that is detected ([0016-0018 and 0026]);
 a sensor control module (58; Figures 1-2; [0016 and 0026]), comprising: 
a sensor unit processor (Electronics within the monitor 58; [0016 and 0026]) for transmitting outgoing signals ([0016, 0026 and 0028]) to the central controller ([0016, 0026 and 0028]); 
the sensor unit processor (electronics within the monitor 58) being configured to receive the sensor data ([0016, 0026 and 0028]) from said at least one sensor (the gas sensor which is placed in the cavity made up by elements 22 and 74; Figures 1-2) and to transmit the sensor data ([0016, 0026 and 0028]) in outgoing signals ([0016, 0026 and 0028]) to the central controller (16); 
a test assembly (26 and 36; Figures 1-2), comprising; 
a source of a purge gas (26; Figures 1-2); 
purge gas piping (36; Figures 1-2), for directing the purge gas from the source of the purge gas to the cavity of the housing body via the fitting (the piping 36, along with associated tubing and the fitting,  is used to directed the purge gas from gas supply 26 to the cavity where the sensor 22 is located; [0020, 0024]); 
24a purge gas flow controller (solenoid valve in the zero gas conduit 36; [0022, 0028]), for allowing the purge gas to flow along the purge gas piping from the source of the purge gas to the cavity at a predetermined purge gas flow rate (the solenoid valve in the zero gas conduit 36 permits purge gas, i.e. zero gas, to flow along the piping 36 from the zero gas supply 26 to the cavity where the sensor is located for zero gas adjustment at a specific flow rate when the solenoid valve is opened; [0010, 0018, 0022 and 0027-0028]), and for preventing the purge gas from flowing along the purge gas piping (when the solenoid valve is closed, it does not permit the purge gas, i.e. zero gas, to flow through the piping 36; [0008, 0028-0029]);


 the central controller (16) being configured to activate the purge gas flow controller (the controller 16 activates the solenoid valve in the piping 36; [0022 and 0028]), to cause the purge gas to flow through the purge gas piping (when the solenoid valve in the piping 36 is activated by the controller 16, it will be opened in order to permit purge gas, i.e. zero gas, to flow through the piping 36; [0022, 0018 and 0028]), and to de-activate the purge gas flow controller (the controller 16 deactivates the solenoid valve in the piping 36; [0022 and 0028]), to prevent the purge gas from flowing through the purge gas piping (when the solenoid valve in the piping 36 is deactivated by the controller 16, it will be closed in order to not permit purge gas, i.e. zero gas, to flow through the piping 36; [0022, 0018 and 0028]);
 upon the purge gas flow controller (solenoid valve in the piping 36) being activated ([0022 ad 0028]), the purge gas flow controller (solenoid valve in the piping 36) allows the purge gas to flow into the cavity at the predetermined purge gas flow rate (the solenoid valve in the zero gas conduit 36 permits purge gas, i.e. zero gas, to flow along the piping 36 from the zero gas supply 26 to the cavity where the sensor is located for zero gas adjustment at a specific flow rate when the solenoid valve is opened, i.e. activated; [0010, 0018, 0022 and 0027-0028]), and said at least one sensor (sensor located in the cavity) detects decreasing amounts of said at least one preselected gas in the cavity (the testing gas, i.e. zero gas, is allowed to flow until the sensor output reaches a steady state, meaning that the flow will no longer be allowed once it sensor output reaches a steady state; once the flow is no longer allowed to reach the sensor, the sensor will then measure decreasing amounts of the zero gas because the zero gas will be displaced to the ambient air; [0017-0018]), said at least one sensor (sensor located in the cavity) thereupon generating the sensor data ([0016-0018 and 0026]) that is transmitted ([0016, 0026 and 0028]) to the central controller (16) at predetermined intervals (the sensor data is transmitted at a specific period in time, i.e. predetermined intervals; [0016, 0026 and 0028]); 
the central controller (16) being configured such that, upon the sensor data ([0017-0018]) indicating that the amount of said at least one preselected gas (zero gas; [0017-0018]) in the cavity has not changed over a preselected time period (steady state; [0017-0018]) after the purge gas began flowing into the cavity ([0017-0018]), the central controller (16) de-activates the purge gas flow controller (The testing gas, i.e. zero gas, is allowed to flow until the sensor output reaches a steady state; therefore, once the steady state is obtained, the zero gas is no longer permitted to flow; thus the controller 16 must deactivate the solenoid valve in the piping 36 in order to prevent the zero gas to continue flowing to the cavity where the sensor is located; [0017-0018]) to prevent the purge gas from flowing into the cavity (thus the controller 16 must deactivate the solenoid valve in the piping 36 in order to prevent the zero gas to continue flowing to the cavity where the sensor is located; [0017-0018]), and final sensor data is generated (the final data is generated by the sensor; [0018]), the final sensor data ([0018]) indicating a final amount of said at least one preselected gas (zero gas; [0018]) that is detected by said at least one sensor (sensor located in the cavity) as being present in the cavity when the purge gas flow controller is de-activated (the output of the sensor when the solenoid valve in the piping 36 is deactivated by the controller 16 once the sensor is at a steady state; [0018]);
said at least one sensor (sensor located in the cavity) is adjusted ([0018]) such that said final amount ([0018]) of said at least one preselected gas (zero gas; [0018]) is read by said at least one sensor as zero ([0018]).

Skourlis teaches the final amount of said at least one preselected gas and said at least one sensor is adjusted such that said final amount of said at least one preselected gas is read by said at least one sensor as zero but does not expressly teach if the amount of said gas that is indicated in the sensor data is not greater than a predetermined maximum error threshold relative to zero, then said at least one sensor is not adjusted; and if the amount of said gas that is indicated in the sensor data is greater than a predetermined maximum error threshold relative to zero, then said at least one sensor is adjusted.
However, Schmidt teaches that is known in the art that if the amount of a gas that is indicated in the sensor data ([0046, 0049]) is not greater than a predetermined maximum error threshold relative to zero ([0046]), then said at least one sensor is not adjusted ([0046]); and if the amount of said gas that is indicated in the sensor data ([0046, 0049]) is greater than a predetermined maximum error threshold relative to zero ([0046, 0049]), then said at least one sensor is adjusted ([0046, 0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Schmidt steps of when to adjust and when not to adjust a sensor implemented to Skourlis at least one sensor in order to adjust the sensor when necessary, thus increasing the amount of operating time of the sensor; making the system more reliable and efficient.

Note: The combination of Schmidt and Skourlis will result in the central controller 16 sending a zeroing signal to the electronics within the element 54 in order to zero the sensor when a specified condition is met; therefore, the sensor unit processor, i.e. Electronics within the monitor 58, receives incoming signals from the central, i.e. 16.

Regarding claim 2, Skourlis teaches a calibration assembly (24 and 34; Figures 1-2), the calibration assembly (24 and 34) comprising: 25a source of a calibration gas mixture ([0021]), the calibration gas mixture ([0021]) comprising said at least one preselected gas in a known concentration ([0021]); calibration gas piping (34; Figures 1-2), for directing the calibration gas mixture from the source of the calibration gas mixture to the cavity of the housing body (piping 34 is used to direct span gas to the cavity where the sensor is located; [0020, 0024]), via the fitting (the fitting and associated tubing is used to connect to the piping 34 in order to provide the span gas from the span gas supply 24 to the sensor located in the cavity; [0020 and 0024]); a calibration gas flow controller (solenoid valve in the piping 34; [0020, 0022 and 0024]), for allowing the calibration gas mixture to flow along the calibration gas piping from the source of the calibration gas to the cavity at a predetermined calibration gas flow rate (the solenoid valve in the span gas conduit 34 permits calibration gas, i.e. span gas, to flow along the piping 34 from the calibration gas supply 24 to the cavity where the sensor is located for calibration gas adjustment at a specific flow rate when the solenoid valve is opened; [0010, 0018, 0022 and 0027-0028]); 
the central controller (16) being configured to activate the calibration gas flow controller (the controller 16 activates the solenoid valve in the piping 34; [0022 and 0028]), to cause the calibration gas mixture to flow through the calibration gas piping (when the solenoid valve in the piping 34 is activated by the controller 16, it will be opened in order to permit calibration gas, i.e. span gas, to flow through the piping 34; [0022, 0018 and 0028]), and to de-activate the calibration gas flow controller (the controller 16 deactivates the solenoid valve in the piping 34; [0022 and 0028]), to prevent the calibration gas mixture from flowing through the calibration gas piping (when the solenoid valve in the piping 34 is deactivated by the controller 16, it will be closed in order to not permit calibration gas, i.e. span gas, to flow through the piping 34; [0022, 0018 and 0028]);
 upon the calibration gas flow controller (solenoid valve in the piping 34) being activated ([0022]), the calibration gas flow controller (solenoid valve in the piping 34) allows the calibration gas mixture (calibration gas from supply source 24; Figures 1-2) to flow into the cavity at the predetermined calibration gas flow rate (the solenoid valve in the calibration gas conduit 34 permits calibration gas, i.e. span gas, to flow along the piping 34 from the calibration/span gas supply 24 to the cavity where the sensor is located for spa gas adjustment at a specific flow rate when the solenoid valve is opened, i.e. activated; [0010, 0018, 0022 and 0027-0028]), and said at least one sensor (sensor within the cavity) detects said at least one preselected gas ([0017-0018]) in the cavity (the span gas is fed to the cavity where the sensor is located; [0017-0018]), said at least one sensor (sensor located within the cavity) generating the sensor data ([0016-0018 and 0026]) that is transmitted ([0016, 0026 and 0028]) to the central controller (16) at predetermined intervals (the sensor data is transmitted at a specific period in time, i.e. predetermined intervals; [0016, 0026 and 0028]); the central controller (16) being configured such that, upon the sensor data ([0017-0018]) indicating that the amount of said at least one preselected gas (span gas; [0017-0018]) in the cavity has not changed over a preselected time period (steady state; [0017-0018]), the central controller (16) de-activates the calibration gas flow controller (The testing gas, i.e. span gas, is allowed to flow until the sensor output reaches a steady state; therefore, once the steady state is obtained, the span gas is no longer permitted to flow; thus the controller 16 must deactivate the solenoid valve in the piping 34 in order to prevent the span gas to continue flowing to the cavity where the sensor is located; [0017-0018]), and final sensor data is generated (the final data is generated by the sensor; [0018]), the final sensor data ([0018]) indicating a final amount of said at least one preselected gas (span gas; [0018]) that is detected by said at least one sensor (sensor located in the cavity) as being present in the cavity when the calibration gas flow controller is de-activated (the output of the sensor when the solenoid valve in the piping 34 is deactivated by the controller 16 once the sensor is at a steady state; [0018]); said at least one sensor (sensor located in the cavity) is 26adjusted ([0018]) such that said final amount ([0018]) of said at least one preselected gas (span gas; [0018]) is read by the sensor as the known concentration ([0018]).
Skourlis teaches the final amount of said at least one preselected gas and adjusting the sensor but does not expressly teach if the amount of said gas that is indicated in the sensor data is not greater than a predetermined maximum error threshold relative to the known concentration of said gas, then said sensor is not adjusted; and if the amount of said gas that is indicated in the final sensor data is greater than the predetermined maximum error threshold relative to the known concentration of said gas, then said sensor is 26adjusted.
However, Schmidt teaches that it is known in the art if the amount of said gas that is indicated in the sensor data ([0046, 0049]) is not greater than a predetermined maximum error threshold relative to the known concentration of said gas ([0046, 0049]), then said sensor is not adjusted ([0046, 0049]); and if the amount of said gas that is indicated in the final sensor data ([0046, 0049]) is greater than the predetermined maximum error threshold relative to the known concentration of said gas ([0046, 0049]), then said sensor is 26adjusted ([0046, 0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Schmidt steps of when to adjust and when not to adjust a sensor implemented to Skourlis at least one sensor in order to adjust the sensor when necessary, thus increasing the amount of operating time of the sensor; making the system more reliable and efficient.

Regarding claim 7, Skourlis teaches a purge gas pressure gauge (46; [0022]) for determining a purge gas pressure ([0022]) of the purge gas (26; [0020 and 0022]) at the source (26; [0020 and 0022]) of the purge gas (26; [0020 and 0022]).


Regarding claim 11, Skourlis teaches a method ([0017-0018]) comprising: (a) providing a central controller (16; Figures 1-2); 27(b) providing a gas sensor assembly (20 and 22; Figures 1-2), comprising: a housing subassembly (22 and 74 ; Figure 2) comprising: a housing body (location where the sensor is located in the structure made up of element 22 and 74; Figures 1-2) defining a cavity (opening where the sensor is located; Figure 1-2) therein in fluid communication with an ambient atmosphere ([0026]); a filter (adapter 74 has a plurality of holes; Figure 2) between the cavity and the ambient atmosphere permitting fluid communication therethrough (the plurality of holes of adapter 74 permits communication between the cavity where the sensor 22 is located and the ambient environment; [0026]); a fitting (connection of element 74 with the respective tubing; See Figure 2), through which a gas is flowable into the cavity ([0025-0026]); at least one sensor (the gas sensor which is placed in the cavity made up by elements 22 and 74; Figures 1-2), in fluid communication with the cavity (the gas sensor is in communication with the cavity in order to sense a zero and span gas; [0024-0026 and 0030]), said at least one sensor (the gas sensor which is placed in the cavity made up by elements 22 and 74; Figures 1-2) being configured to detect an amount of at least one preselected gas ([0024-0026 and 0030]) that is located in the cavity (the test gas, such as the zero and span gases, that reach the cavity where the sensor is placed; See Figures 1-2; [0024-0026 and 0030]), said at least one sensor (the gas sensor which is placed in the cavity made up by elements 22 and 74; Figures 1-2) being configured to generate sensor data ([0016-0018 and 0026]) including said amount of said at least one preselected gas (zero and span gas; [0016-0018 and 0026]) that is detected ([0016-0018 and 0026]); a sensor control module (58; Figures 1-2; [0016 and 0026]), comprising: a sensor unit processor (Electronics within the monitor 58; [0016 and 0026]) for transmitting outgoing signals ([0016, 0026 and 0028]) to the central controller ([0016, 0026 and 0028]); the sensor unit processor (electronics within the monitor 58) being configured to receive the sensor data ([0016, 0026 and 0028]) from said at least one sensor (the gas sensor which is placed in the cavity made up by elements 22 and 74; Figures 1-2) and to transmit the sensor data ([0016, 0026 and 0028]) in outgoing signals ([0016, 0026 and 0028]) to the central controller (16); (c) providing a test assembly (26 and 36; Figures 1-2), comprising; a source of a purge gas (26; Figures 1-2); purge gas piping (36; Figures 1-2), for directing the purge gas from the source of the purge gas to the cavity of the housing via the fitting (the piping 36, along with associated tubing and the fitting,  is used to directed the purge gas from gas supply 26 to the cavity where the sensor 22 is located; [0020, 0024]); a purge gas flow controller (solenoid valve in the zero gas conduit 36; [0022, 0028]), for allowing the purge gas to flow along the purge gas piping from the source of the purge gas to the cavity at a predetermined purge gas flow rate (the solenoid valve in the zero gas conduit 36 permits purge gas, i.e. zero gas, to flow along the piping 36 from the zero gas supply 26 to the cavity where the sensor is located for zero gas adjustment at a specific flow rate when the solenoid valve is opened; [0010, 0018, 0022 and 0027-0028]); (d) via the central controller (16), activating the purge gas flow controller (the controller 16 activates the solenoid valve in the piping 36; [0022 and 0028]), wherein the purge gas flow controller (the solenoid valve in the piping 36; [0022 and 0028]) allows the purge gas to flow into the cavity (when the solenoid valve in the piping 36 is activated by the controller 16, it will be opened in order to permit purge gas, i.e. zero gas, to flow through the piping 36 and into the cavity where the sensor is placed; [0022, 0018 and 0028]) at the predetermined 28purge gas flow rate ( [0022, 0018 and 0028]), and said at least one sensor ((sensor located in the cavity)) detects decreasing amounts of said at least one preselected gas in the cavity (the testing gas, i.e. zero gas, is allowed to flow until the sensor output reaches a steady state, meaning that the flow will no longer be allowed once it sensor output reaches a steady state; once the flow is no longer allowed to reach the sensor, the sensor will then measure decreasing amounts of the zero gas because the zero gas will be displaced to the ambient air; [0017-0018]), said at least one sensor (sensor located in the cavity) thereupon generating the sensor data ([0016-0018 and 0026]) that is transmitted ([0016, 0026 and 0028]) to the central controller (16) at predetermined intervals (the sensor data is transmitted at a specific period in time, i.e. predetermined intervals; [0016, 0026 and 0028]); (e) upon the sensor data ([0017-0018]) indicating that the amount of said at least one preselected gas (zero gas; [0017-0018]) in the cavity has not changed over a preselected time period (steady state; [0017-0018]) after the purge gas began flowing into the cavity ([0017-0018]), via the central controller (16), de-activating the purge gas flow controller (The testing gas, i.e. zero gas, is allowed to flow until the sensor output reaches a steady state; therefore, once the steady state is obtained, the zero gas is no longer permitted to flow; thus the controller 16 must deactivate the solenoid valve in the piping 36 in order to prevent the zero gas to continue flowing to the cavity where the sensor is located; [0017-0018]), and thereupon final sensor data is generated (the final data is generated by the sensor; [0018]), the final sensor data ([0018]) indicating a final amount of said at least one preselected gas (zero gas; [0018]) that is detected by said at least one sensor (sensor located in the cavity) as being present in the cavity when the source of the purge gas flow controller is de-activated (the output of the sensor when the solenoid valve in the piping 36 is deactivated by the controller 16 once the sensor is at a steady state; [0018]); said at least one sensor (sensor located in the cavity) is adjusted ([0018]) such that said final amount ([0018]) of said at least one preselected gas (zero gas; [0018]) is read by said at least one sensor as zero ([0018]).
Skourlis teaches the final amount of said at least one preselected gas and said at least one sensor is adjusted such that said final amount of said at least one preselected gas is read by said at least one sensor as zero but does not expressly teach (f) if the amount of said gas that is indicated in the sensor data is not greater than a predetermined maximum error threshold relative to zero, then said at least one sensor is not adjusted; and (g) if the amount of said gas that is indicated in the sensor data is greater than a predetermined maximum error threshold relative to zero, then said at least one sensor is adjusted.
However, Schmidt teaches that it is known in the art that if the amount of a gas that is indicated in the sensor data ([0046, 0049]) is not greater than a predetermined maximum error threshold relative to zero ([0046]), then said at least one sensor is not adjusted ([0046]); and if the amount of said gas that is indicated in the sensor data ([0046, 0049]) is greater than a predetermined maximum error threshold relative to zero ([0046, 0049]), then said at least one sensor is adjusted ([0046, 0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Schmidt steps of when to adjust and when not to adjust a sensor implemented to Skourlis at least one sensor in order to adjust the sensor when necessary, thus increasing the amount of operating time of the sensor; making the system more reliable and efficient.

Note: The combination of Schmidt and Skourlis will result in the central controller 16 sending a zeroing signal to the electronics within the element 54 in order to zero the sensor when a specified condition is met; therefore, the sensor unit processor, i.e. Electronics within the monitor 58, receives incoming signals from the central, i.e. 16.

Regarding claim 12, Skourlis teaches  (h) providing a calibration assembly (24 and 34; Figures 1-2), the calibration assembly (24 and 34; Figures 1-2) comprising: a source of a calibration gas mixture ([0021]), the calibration gas mixture ([0021]) comprising said at least one preselected gas in a known concentration ([0021]); calibration gas piping (34; Figures 1-2), for directing the calibration gas mixture from the source of the calibration gas mixture to the cavity of the housing (piping 34 is used to direct span gas to the cavity where the sensor is located; [0020, 0024]), via the fitting (the fitting and associated tubing is used to connect to the piping 34 in order to provide the span gas from the span gas supply 24 to the sensor located in the cavity; [0020 and 0024]); a calibration gas flow controller (solenoid valve in the piping 34; [0020, 0022 and 0024]), for allowing the calibration gas mixture to flow along the calibration gas piping from the source of the calibration gas mixture to the cavity at a predetermined calibration gas flow rate (the solenoid valve in the span gas conduit 34 permits calibration gas, i.e. span gas, to flow along the piping 34 from the calibration gas supply 24 to the cavity where the sensor is located for calibration gas adjustment at a specific flow rate when the solenoid valve is opened; [0010, 0018, 0022 and 0027-0028]); 29(i) via the central controller (16), activating the calibration gas flow controller (the controller 16 activates the solenoid valve in the piping 34; [0022 and 0028]), wherein the calibration gas flow controller (solenoid valve in the piping 34; [0022 and 0028]) allows the calibration gas mixture to flow into the cavity (the solenoid valve in the calibration gas conduit 34 permits calibration gas, i.e. span gas, to flow along the piping 34 from the calibration/span gas supply 24 to the cavity where the sensor is located for span gas adjustment at a specific flow rate when the solenoid valve is opened, i.e. activated; [0010, 0018, 0022 and 0027-0028]) at the predetermined calibration gas flow rate ([0018]), and said at least one sensor (sensor within the cavity) detects said at least one preselected gas ([0017-0018])  in the cavity (the span gas is fed to the cavity where the sensor is located; [0017-0018]), said at least one sensor (sensor located within the cavity) thereupon generating the sensor data ([0016-0018 and 0026])  that is transmitted ([0016, 0026 and 0028]) to the central controller (16) at predetermined intervals (the sensor data is transmitted at a specific period in time, i.e. predetermined intervals; [0016, 0026 and 0028]); (j) upon the sensor data ([0017-0018]) indicating that the amount of said at least one preselected gas (span gas; [0017-0018]) in the cavity has not changed over a preselected time period (steady state; [0017-0018]) after the calibration gas mixture began flowing into the cavity ([0018]), via the central controller ([0016]), de-activating the calibration gas flow controller (The testing gas, i.e. span gas, is allowed to flow until the sensor output reaches a steady state; therefore, once the steady state is obtained, the span gas is no longer permitted to flow; thus the controller 16 must deactivate the solenoid valve in the piping 34 in order to prevent the span gas to continue flowing to the cavity where the sensor is located; [0017-0018]), and thereupon final sensor data ([0018]) is generated (the final data is generated by the sensor; [0018]), the final sensor data ([0018]) indicating a final amount of said at least one preselected gas (span gas; [0018]) that is detected by said at least one sensor as being present in the cavity (sensor located in the cavity) when the source of the calibration gas flow controller is de-activated (the output of the sensor when the solenoid valve in the piping 34 is deactivated by the controller 16 once the sensor is at a steady state; [0018]); then adjusting ([0018]) said at least one sensor (sensor located in the cavity) such that said final amount ([0018]) of said at least one preselected gas (span gas; [0018]) is read by said at least one sensor as the known concentration ([0018]).
Skourlis teaches the final amount of said at least one preselected gas and adjusting the sensor but does not expressly teach if the amount of said gas that is indicated in the sensor data is not greater than a predetermined maximum error threshold relative to the known concentration of said gas, then not adjusting said sensor; and if the amount of said gas that is indicated in the final sensor data is greater than the predetermined maximum error threshold relative to the known concentration of said gas, then adjusting said sensor. 
However, Schmidt teaches if the amount of said gas that is indicated in the sensor data ([0046, 0049]) is not greater than a predetermined maximum error threshold relative to the known concentration of said gas ([0046, 0049]), then not adjusting said sensor ([0046, 0049]); and if the amount of said gas that is indicated in the final sensor data ([0046, 0049])  is greater than the predetermined maximum error threshold relative to the known concentration of said gas ([0046, 0049]), then adjusting said sensor ([0046, 0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Schmidt steps of when to adjust and when not to adjust a sensor implemented to Skourlis at least one sensor in order to adjust the sensor when necessary, thus increasing the amount of operating time of the sensor; making the system more reliable and efficient.

Claims 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Skourlis and Schmidt in further view of Hartwig et al. (US 5,239,492; hereinafter “Hartwig”).
Regarding claim 3, Skourlis teaches the source of the purge gas (26; Figure 1) comprises a purge gas reservoir ([0021 and 0024]).
The combination of Skourlis and Schmidt teaches the purge gas flow controller and the central controller but does not expressly teach the gas flow controller comprises a gas pump for pumping the gas along the gas piping into the cavity, the gas pump being activatable and de-activatable by the controller.
However, Hartwig teaches that it is known in the art to have a gas flow controller (122; Figure 1) comprising a gas pump (Column 8, Lines 7-21; Column 11, Lines 41-47) for pumping the gas along the gas piping into the cavity (the pump will move the gas from its reservoir all the way to the cavity where the sensor is located through the use of piping, i.e. gas piping; See Figure 2), the gas pump (122) being activatable and de-activatable by the controller (102; Figure 2; Column 8, Lines 7-21; Column 11, Lines 41-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Hartwig’s gas pump pumping Skourlis and Schmidt’s purge gas through the system as it is known manner to control the amount of flow and gas being analyzed by the sensor, this provides more control and adequate performance to the system (See Hartwig Column 8, Lines 7-21; Column 11, Lines 41-47).

Regarding claim 5, Skourlis teaches the source of the calibration gas mixture (24; Figure 1) is a calibration gas reservoir (24; Figure 1; [0020-0021 and 0022]). 
The combination of Skourlis and Schmidt teaches the calibration gas flow controller and the central controller but does not expressly each the gas flow controller additionally comprises a gas pump, for pumping the gas mixture along the gas piping into the cavity, the gas pump being activatable and de- activatable by the controller.
However, Hartwig teaches the gas flow controller (122; Figure 1) additionally comprises a gas pump (Column 8, Lines 7-21; Column 11, Lines 41-47), for pumping the gas mixture along the gas piping into the cavity (the pump will move the gas from its reservoir all the way to the cavity where the sensor is located through the use of piping, i.e. gas piping; See Figure 2), the gas pump (122) being activatable and de- activatable by the controller (102; Figure 2; Column 8, Lines 7-21; Column 11, Lines 41-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Hartwig’s gas pump pumping Skourlis and Schmidt’s calibration gas mixture through the system as it is known manner to control the amount of flow and gas being analyzed by the sensor, this provides more control and adequate performance to the system (See Hartwig Column 8, Lines 7-21; Column 11, Lines 41-47).

Regarding claim 8, Skourlis teaches a calibration gas pressure gauge (44; [0022]) for determining a calibration gas pressure ([0022]) of the calibration gas mixture (24; [0020 and 0022]) in the calibration gas reservoir ([26]; [0020 and 0022]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Skourlis and Schmidt in further view of Patton (EP 1070956).
Regarding claim 4, the combination of Skourlis and Schmidt teaches the source of the purge gas but does not expressly teach the source being an air pump/scrubber/filter subassembly.
However, Patton teaches an air pump/scrubber/filter subassembly (107 and 109; Figure 1) as a source of gas (See Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Patton’s air pump/scrubber/filter subassembly as Skourlis and Schmidt’s source of the purge gas in order to provide a gas, from the ambient air, to be analyzed by a detector/analyzer that does not require the usage of a cannister or reservoir, this reduces the footprint of the system and makes the system easier to use.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Skourlis and Schmidt in further view of Barcellona et al. (US 4,498,496; hereinafter “Barcellona”).
Regarding claim 6, the combination of Skourlis and Schmidt teaches the source of the calibration gas mixture and the central controller but does not expressly teach the source of the calibration gas mixture is a calibration gas generator, and in which the calibration gas generator is activatable and de-activatable by the controller.
However, Barcellona teaches the source of the calibration gas mixture (10, Ts and Tz; Figure 1) is a calibration gas generator (Abstract; Column 4, Lines 5-38), and in which the calibration gas generator (10, Ts and Tz; Figure 1) is activatable and de-activatable by the controller (Column 4, Line 42 – Column 5, Line 2; Column 5, Lines 57-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Barcellona’s calibration gas generator implemented as Skourlis and Schmidt’s source of the calibration gas mixture and the calibration gas generator being activatable and de-activatable by the controller in order to provide a desired/custom concentration used to calibrate a specific analyzer/sensor, this enhances the capability of the system since it is able to calibrate a larger amount of different sensors that are to be calibrated.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Skourlis and Schmidt in further view of Dageforde (US 5,804,695).
Regarding claim 9, the combination of Skourlis and Schmidt teaches the purge gas piping and the purge gas flow but does not expressly teach a mass flow meter mounted in the purge gas piping, to measure a purge gas flow mass of the purge flow gas flowing through the purge gas piping.
However, Dageforde teaches a mass flow meter (62; Column 6, Lines 16-34; Figure 2) mounted in the purge gas piping (element 62 is mounted to gas line 18; Figure 2), to measure a purge gas flow mass (Column 6, Lines 16-34) of the purge flow gas (Column 6, Lines 16-34) flowing through the purge gas piping (18; Column 6, Lines 16-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Dageforde’s mass flow meter mounted in Skourlis and Schmidt’s purge gas piping and associated functions as it a manner in the art used to provide a preset flow rate for the desired gas which is provided to the sensor, as also taught by Skourlis in which the span and/or zero gas are provided at a steady flow rate (See Skourlis [0018] and Dageforde Column 6, Lines 16-34).

Regarding claim 10, the combination of Skourlis and Schmidt teaches the calibration gas piping and the calibration gas mixture but does not expressly teach a mass flow meter mounted in the calibration gas piping, to measure a calibration gas mixture flow mass of the calibration gas mixture flowing through the calibration gas piping.
However, Dageforde teaches a mass flow meter (65; Column 6, Lines 16-34; Figure 2) mounted in the calibration gas piping (element 65 is mounted to gas line 21; Figure 2), to measure a calibration gas mixture flow mass (Column 6, Lines 16-34) of the calibration gas mixture (Column 6, Lines 16-34) flowing through the calibration gas piping (21; Column 6, Lines 16-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Dageforde’s mass flow meter mounted in Skourlis and Schmidt’s calibration gas piping and associated functions as it a manner in the art used to provide a preset flow rate for the desired gas which is provided to the sensor, as also taught by Skourlis in which the span and/or zero gas are provided at a steady flow rate (See Skourlis [0018] and Dageforde Column 6, Lines 16-34).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Skourlis and Schmidt in further view of Stetter et al. (US 4,384,925; hereinafter “Stetter”) in further view Yoshikawa et al. (US 20180259479; hereinafter “Yoshikawa”).
Regarding claim 13, said at least one sensor comprises first and second gas sensors (plurality of sensors 22; Figures 1-2), the first and second sensors (22; Figures 1-2) being configured to produce respective first and second output signals ([0016-0018, 0026]) upon sensing said at least one preselected gas ([0016-0018, 0026]); and the sensor unit processor (electronics within each of the monitors 58; See Figures 1-2) being configured to convert the first and second outputs ([0016-0018, 0026]) into respective first and second digital signals (the signals sent from the monitor 58 must be in digital format in order for them to be transmitted to the controller 16; [0016-0018, 0026]) wherein, based on the first and second outputs ([0016-0018, 0026]), the sensor unit processor (electronics within each of the monitors 58; See Figures 1-2) determines respective first and second concentrations ([0016-0018, 0026]) of said at least one preselected gas (zero and/or span gas; [0016-0018, 0026]) in the cavity (the sensors are located in the respective cavity).
The combination of Skourlis and Schmidt teach the first and second output signals but does not expressly teach the signals being currents, the system additionally comprising first and second potentiostats, electrically connected to the first and second gas sensors respectively, for converting said first and second output currents into corresponding first and second voltage outputs; and the sensor unit processor being configured to compare the first and second concentrations, and to determine whether the first and second concentrations differ from each other by a difference amount that is greater than a predetermined difference amount.
However, Stetter teaches that is known in the art to have current outputs from sensors (Column 3, Line 58 – Column 4, Line 46; Figures 1-3), the system (Figures 1-3) additionally comprising first and second potentiostats (each sensor 81 and 82 will have a potentiostat; See Figures 1-3), electrically connected to the first and second gas sensors respectively (Figure 1 demonstrates the sensor having a potentiostat connected to it), for converting said first and second output currents into corresponding first and second voltage outputs (the potentiostat will convert the current to a voltage since a voltmeter 26 is used to detect the voltage; See Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Stetter’s first and second potentiostats and sensors along with their associated functions as Skourlis and Schmidt’s first and second sensors since electromechanical sensors are known to have excellent repeatability and accuracy while at the same time being a less expensive sensor option than most other gas detection technologies.

The combination of Skourlis, Schmidt and Stetter teach the sensor unit processor  and the concentrations of the at least one preselected gas but does not expressly teach the sensor unit processor being configured to compare the first and second outputs, and to determine whether the first and second outputs differ from each other by a difference amount that is greater than a predetermined difference amount.
However, Yoshikawa teaches to compare the first and second outputs ([0088]), and to determine whether the first and second outputs ([0088]) differ from each other by a difference amount ([0088]) that is greater than a predetermined difference amount ([0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Yoshikawa’s determination of a difference amount between first and second outputs being greater than predetermined difference amount using Skourlis, Schmidt and Stetter’s first and second concentrations in order to have a secondary manner to determine whether a calibration is needed for one of the sensors by using another sensor as a reference sensor, it is known in the art to use reference sensors to determine whether a sensor in question is working adequately.

The combination of Skourlis, Schmidt, Stetter and Yoshikawa does not explicitly teach the sensor unit processor being configured to compare the first and second outputs, and to determine whether the first and second outputs differ from each other by a difference amount that is greater than a predetermined difference amount. However, the Examiner takes the position that one having ordinary skill in the art would have the requisite skill to modify Skourlis, Schmidt, Stetter and Yoshikawa’s sensor unit processor to compare the first and second outputs, and to determine whether the first and second outputs differ from each other by a difference amount that is greater than a predetermined difference amount in order to reduce human prone errors making the system more accurate and speed up the comparison step making the system more efficient. This position is taken due to the court decision of broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856